DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hirai is considered the closest prior art. Hirai discloses a vortex flowmeter (100; fig. 2) having a vortex generator (12), a flow rate measuring unit (20) placed downstream of the vortex generator (12) and configured to detect a Karman vortex generated by the vortex generator (12) to measure a flow rate (¶ [0052]), including a piezoelectric element (21a; fig. 14) and a piezoelectric element case (25’), and the piezoelectric element case (25’) has a fitted part (large diameter portion of holder 25’) fitted in the body case (10), a pressure receiving part (lower protruding portion of holder 25’ holding piezoelectric element 21a and thin film parts 30b and 31b) protruding out from a distal end face of the fitted part (lower protruding portion of holder 25’ protrudes out from a lower distal end face of the large diameter portion of holder 25’), the distal end face being located close to the body passage (11), so that the pressure receiving part (lower protruding portion of holder 25’) is placed inside the body passage (the lower distal end face is located close to passage 11 so that the lower protruding portion of holder 25’ is placed inside passage 11), and a hollow portion (a hollow portion is formed in the large diameter portion of holder 25’ along an axial direction to separate the large diameter portion of holder 25’ and the lower protruding portion).
However, Hirai does not disclose or suggest “a hollow portion extending in from the distal end face of the fitted part along an axial direction of the piezoelectric element to separate the fitted part and the pressure receiving part from each other” in combination with the remaining claim elements as recited in claims 1-4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852